Exhibit 10-3








BB&T


ADDENDUM TO PROMISSORY NOTE
BB&T Account No. 9660933082


THIS ADDENDUM TO PROMISSORY NOTE (“Addendum”) is hereby made a part of the
Promissory Note dated June 9, 2017, from The Goldfield Corporation (“Borrower”)
payable to the order of Branch Banking and Trust Company (“Bank”) in the
principal amount of $22,600,000.00 (including all renewals, extensions,
modifications and substitutions thereof, the “Note”).


I.    DEFINITIONS.


1.1    Adjusted LIBOR Rate means a rate of interest per annum equal to the sum
obtained (rounded upwards, if necessary, to the next higher 1/100th of 1.0%) by
adding (i) the One Month LIBOR plus (ii) one and 80/100 percent (1.80%) per
annum, which shall be adjusted monthly on the first day of each LIBOR Interest
Period. The Adjusted LIBOR Rate shall be adjusted for any change in the LIBOR
Reserve Percentage so that Bank shall receive the same yield. The interest rate
will in no instance exceed the maximum rate permitted by applicable law and the
interest rate will not decrease below a fixed minimum rate of 0%.


1.2    Business Day means a day other than a Saturday, Sunday, legal holiday or
any other day when the Bank is authorized or required by applicable law to be
closed.


1.3    Advance means any advance made by Bank to Borrower evidenced by the Note.


1.4    LIBOR Interest Period means the period applicable to any Advance
commencing on the date the Note is made (or the date of any subsequent LIBOR
addendum to the Note) and (i) if adjusted monthly, ending on the day that is
immediately prior to the numerically corresponding day of each month thereafter
or (ii) if adjusted quarterly, ending on the day that is immediately prior to
the numerically corresponding day of each quarter thereafter; provided that:


(a) any LIBOR Interest Period which would otherwise end on a day which is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such LIBOR Interest
Period shall end on the next preceding Business Day; and


(b) any LIBOR Interest Period which begins on a day for which there is no
numerically corresponding day in a subsequent month if adjusted monthly or in a
subsequent quarter if adjusted quarterly, shall end on the last Business Day of
each subsequent month if adjusted monthly or on the last Business Day of each
subsequent quarter if adjusted quarterly.


1.5    LIBOR Reserve Percentage means the maximum aggregate rate at which
reserves (including, without limitation, any marginal supplemental or emergency
reserves) are required to be maintained under Regulation D by member banks of
the Federal Reserve System with respect to dollar funding in the London
interbank market. Without limiting the effect of the foregoing, the LIBOR
Reserve Percentage shall reflect any other reserves required to be maintained by
such member banks by reason of any applicable regulatory change against (i) any
category of liability which includes deposits by reference to which the Adjusted
LIBOR Rate is to be determined or (ii) any category of extensions of credit or
other assets related to LIBOR.


1.6    One Month LIBOR means the average rate quoted by Bloomberg Finance L.P.,
or any quoting service or commonly available source utilized by the Bank, on the
determination date for deposits in U. S. Dollars offered in the London interbank
market for one month determined at approximately 11:00 am London time two (2)
Business Days prior to the commencement of the applicable LIBOR Interest Period;
provided that if the above method for determining One month LIBOR shall not be
available, the rate quoted in The Wall Street Journal, or a rate determined by a
substitute method of determination agreed on by Borrower and Bank; provided, if
such agreement is not reached within a reasonable period of time (in Bank's sole
judgment), a rate reasonably determined by Bank in its sole discretion as a rate
being paid, as of the determination date, by first class banking organizations
(as determined by Bank) in the London interbank market for U. S. Dollar
deposits; and provided further that if One Month LIBOR determined as provided
above would be less than zero percent (0%), then One Month LIBOR shall be deemed
to be zero percent (0%).


1.7    Standard Rate means, for any day, a rate per annum equal to the Bank's
announced Prime Rate minus 0% per annum, and each change in the Standard Rate
shall be effective on the date any change in the Prime Rate is publicly
announced as being effective.


II.    LOAN BEARING ADJUSTED LIBOR RATE


2.1    Application of Adjusted LIBOR Rate. The Adjusted LIBOR Rate shall apply
to the entire principal balance outstanding of all outstanding Advances for any
LIBOR Interest Period.


2.2    Adjusted LIBOR Based Rate Protections.


(a)    Inability to Determine Rate. In the event that Bank shall have
determined, which determination shall be final, conclusive and binding, that by
reason of circumstances occurring after the date of this Note affecting the
London interbank market, adequate and fair means do not exist for ascertaining
the One Month LIBOR on the basis provided for in this Note, Bank shall give
notice (by telephone confirmed in writing or by telecopy) to Borrower of such
determination, whereupon (i) no Advance shall be made until Bank notifies


1906 NC NB (11.7.16)                1



--------------------------------------------------------------------------------




Borrower that the circumstances giving rise to such notice no longer exist, and
(ii) any request by Borrower for an Advance shall be deemed to be a request for
an Advance at the Standard Rate.


(b)    Illegality; Impracticability. In the event that Bank shall determine,
which determination shall be final, conclusive and binding, that the making,
maintaining or continuance of any portion of an Advance (i) has become unlawful
as a result of compliance by Bank with any law, treaty, governmental rule,
regulation, guideline or order (or would conflict with any of the same not
having the force of law even though the failure to comply therewith would not be
unlawful) or (ii) has become impracticable, or would cause Bank material
hardship, as a result of contingencies occurring after the date of this Note
materially and adversely affect the London interbank market or Bank's ability to
make Advances generally, then, and in any such event, Bank shall give notice (by
telephone confirmed in writing or by telecopy) to Borrower of such
determination. Thereafter, (x) the obligation of Bank to make any Advance
subject to the Adjusted LIBOR Rate shall be suspended until such notice shall be
withdrawn by Bank, and (y) any request by Borrower for an Advance shall be
deemed to be a request for an Advance at the Standard Rate.


III.    PURPOSE OF NEW LOAN


3.1    Purpose of New Loan. The proceeds of the “New Loan” as set forth in
Exhibit “A” of the Master Loan Agreement dated June 9, 2017, shall be used to
payoff obligations XXX00003, XXX000010, and XXX000011 with Bank, and for payment
of fees and costs related to the New Loan, all as detailed in the Loan Closing
Statement of even date hereof. The “Net Cash Available to Borrower for Future
Advances” in the amount set forth in a Loan Closing Statement of even date
hereof will be advanced by Bank to Borrower only for the purchase (or
reimbursement if Borrower advanced the cost) of equipment, vehicles, and related
accessories, made on or after October 1, 2016 (“Additional Collateral”). Draw
requests must be accompanied with appropriate invoices (or proof of prior
payment), and will not exceed the purchase price, plus sales tax, shipping
charges, and accessories. No advances hereunder will be made after one (1) year
from the date hereof. Borrower agrees to execute such additional documentation
as may be necessary from time to time to perfect the Bank’s security interest
and first lien position in the Additional Collateral.


This Addendum shall operate as a sealed instrument.


 
Borrower:
 
 
/s/ Melissa A. Munson
The Goldfield Corporation, a Delaware corporation
Witness:
 
 
 
Melissa A. Munson
By: /s/ Stephen R. Wherry
Print Name:
      Stephen R. Wherry, its Senior Vice President
 
 
/s/ Barry Forbes
 
Witness:
Date: June 9, 2017
 
 
Barry Forbes
 
Print Name:
 







1906 NC NB (11.7.16)                2

